RESPONSE TO AMENDMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–3, 6–10, 12–15, 21 and 22 are pending in this application.
Claims 4, 5, 11 and 16–20 are canceled.
Claims 6–10, 12–15 and 21 are allowed.
Claims 1–3 and 22 are rejected.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/29/2021 has been entered.
Claim Objections
Claim 22 is objected to because of the following informalities: “reactive” should probably read “reactivate”.  Appropriate correction is required.
Response to Arguments
The rejection of claims 6–10, 12–15 and 21 under 35 U.S.C. § 103 is hereby withdrawn in light of the amendments and arguments filed on 7/29/2021.

pages 7 and 8, filed 7/29/2021, with respect to the rejection(s) of claim(s) 1–3 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of deFoy et al. ("Network Slicing - 3GPP Use Case, Draft 1", April 26, 2017), Puranik et al. (2017/0357528), Vrzic (2017/0141973)*, and Vrzic (2017/0086118).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 22 are rejected under 35 U.S.C. § 103 as being unpatentable over deFoy et al. ("Network Slicing - 3GPP Use Case, Draft 1", April 26, 2017) in view of Puranik et al. (2017/0357528), and further in view of Vrzic (2017/0141973) (“ ‘973 Vrzic”).
Regarding claim 1, deFoy teaches A system comprising
at least one processor coupled with a non-transitory memory storing instructions that when executed by the at least one processor cause the system to implement (p. 6, device, for example)

deactivate the NSI without releasing all network resources previously allocated to the NSI (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; however, deFoy does not explicitly teach 'without releasing all network resources previously allocated to the NSI', rather Puranik teaches it as mapped below); and
subsequent to deactivating the NSI, reactivate the NSI using at least some of the network resources reserved to the NSI before deactivation (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; however, deFoy does not explicitly teach 'using at least some of the network resources reserved to the NSI before deactivation', rather Puranik teaches it as mapped below).
However, deFoy does not explicitly teach without releasing all network resources previously allocated to the NSI; and using at least some of the network resources reserved to the NSI before deactivation.
Puranik from the same field of endeavor teaches without releasing all network resources previously allocated to the NSI (Fig. 4; ¶¶55-56, network slicing in a virtualized network environment 400 is shown; ¶60, ability to reallocate resources from one network slice to another is shown to achieve desired transmission characteristics; ¶61, ability to terminate or 
using at least some of the network resources reserved to the NSI before deactivation (Fig. 4; ¶¶55-56, network slicing in a virtualized network environment 400 is shown; ¶60, ability to reallocate resources from one network slice to another is shown to achieve desired transmission characteristics; ¶61, ability to terminate or otherwise modify VNFs [resources] to achieve desired transmission characteristics is also disclosed; however, Puranik does not explicitly teach the reservation of resources to an NSI; it only discloses the ability to reallocate what is previously allocated to the network slice instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon deFoy using Puranik to reallocate resources that would be used to achieve desired transmission characteristics where the teachings of deFoy where a network slice can be provisioned deactivated and then reactivated on demand. Reallocating resources to other network slices in order to improve transmission characteristics as taught in Puranik would have ensured that minimal resources can be devoted to network slices to achieve maximal desired performance characteristics associated with the particular network slice, for example.
However, the teachings do not explicitly teach using at least some of the network resources reserved to the NSI before deactivation.
‘973 Vrzic from the same field of endeavor teaches using at least some of the network resources reserved to the NSI before deactivation (Fig. 5; ¶¶43 and 68, ability to reserve particular resources for network slices is disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon deFoy using ‘973 Vrzic to dedicate certain resources to a network slice so that benefits that come with dedicating computing resources to network slices follow implementation of such slices in a network. Such advantages may include the ability to 

Regarding claim 22, deFoy and Puranik teach the limitations of claim 1. deFoy further teaches wherein the second network management entity is further configured to receive a request to reactive the NSI subsequent to deactivating the NSI (p. 14, under section 7.1.3, network slice can be created in a deactivated state; the complete network slice can be activated and deactivated; p. 13, ability to implement a slice where the slice, having its resources reserved, can act as a shared slice between multiple end devices; ability to “orchestrate” the activation and/or deactivation is disclosed; ‘973 Vrzic, for example the disclosure at Abstract, discloses ability to send requests for network slices to be orchestrated is disclosed).

Claims 2 and 3 are rejected under 35 U.S.C. § 103 as being unpatentable over deFoy et al. ("Network Slicing - 3GPP Use Case, Draft 1", April 26, 2017) in view of Puranik et al. (2017/0357528), further in view of Vrzic (2017/0141973) (“ ‘973 Vrzic”), and in further view of Vrzic (2017/0086118) (“ ‘118 Vrzic”).
Regarding claim 2, deFoy, Puranik and ‘973 Vrzic teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the processor is further configured to: activate the NSI based on a trigger associated with a communication service.
‘118 Vrzic from the same field of endeavor teaches wherein the processor is further configured to: activate the NSI based on a trigger associated with a communication service (¶7, ability to reselect a slice based on a triggering event is disclosed; ¶58, triggering event leading to slice re-selection includes, for example, handing over from an overloaded slice to a new slice; ¶31, Virtual Network Functions being managed having a "lifecycle" where creation, maintaining and termination of VNF instances is disclosed).


Regarding claim 3, deFoy, Puranik and ‘973 Vrzic teach the limitations of claim 1. However, the teachings do not explicitly teach wherein the processor is further configured to: modify the activated NSI based on one of a network slice requirement and a trigger associated with a communication service.
‘118 Vrzic from the same field of endeavor teaches wherein the processor is further configured to: modify the activated NSI based on one of a network slice requirement and a trigger associated with a communication service (¶6 and ¶7, modification of a capacity of a slice being one of a "slice management event" is disclosed; ¶7, ability to reselect a slice based on a triggering event is disclosed; ¶25, a network slice being associated with particular requirements of a network is also disclosed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the combined teachings using ‘118 Vrzic to perform methods such as slice re-selection so that the requirements and needs of the applications/users using the services offered by the network slice can be more effectively utilized.
Allowable Subject Matter
Claims 6–10, 12–15 and 21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458